Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 directed to Species I non-elected without traverse.  Accordingly, claims 1-9 have been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,955,899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark J. Rozman (Reg. No. 42,117) on 01/19/2022.

The application has been amended as follows: 

Amend the claims as follows:
Cancel claims 1-9.

Line 1 in claims 16-20, insert -- non-transitory -- immediately in front of the limitation “machine-readable medium”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art fails to disclose or suggest a first control circuit and second control circuit of a power controller such that the first control circuit receives a preference hint generated from an operating system and calculates a target operating frequency for at least a first core of the plurality of cores based at least in part on the preference hint, and 3the second control circuit receives an indication of the target operating frequency and in response to the indication, causes a first clock circuit to output a clock signal to cause the first core to operate at the target operating frequency, wherein the second control circuit is to independently control a performance state of at least some of the plurality of cores, in combination with the remaining claim elements.
Regarding claim 16, the prior art fails to disclose or suggest receiving, in a controller of a processor, an energy performance preference hint from an operating system, determining a target utilization value using the energy performance preference hint, calculating a target operating frequency based at least in part on the target utilization value, an average utilization value and an average operating frequency, and causing at least one core of the processor to operate at a first performance state, the first performance state having the target operating frequency, in combination with the remaining claim elements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186